It is only necessary to consider the first two assignments of error:
"That the verdict is contrary to the law, and to the evidence and weight of the evidence."
It is true the evidence against the defendant is weak and somewhat contradictory. For this reason, we have carefully scrutinized the record for errors of law, but we have failed to find any. The rulings of the court upon the trial were eminently fair, and the instructions given by the court were clear and correct, and fully present the law of the case. This is all that is necessary to say in response to the criticisms upon the instructions in the defendant's brief.
It is insisted that the evidence is insufficient to sustain the verdict, and that the trial court erred in overruling the motion for a new trial, for the reason that the state's witness, Noah Miller, was in such a drunken condition when he testified as to render him incompetent as a witness. It is shown by the record that there was no objection interposed as to the competency of this witness when he testified. The motion for a new *Page 320 
trial contains a statement that the court reprimanded the witness for coming on the witness stand in such a condition, but the record does not support this statement. Where a new trial is asked solely upon the ground that the verdict is contrary to the evidence, great weight is always given, and justly so, to the verdict of the jury and the judgment of the court sustaining the same, and the cases are few in which this court has interfered. Under the rules of law, it is the exclusive province of the jury to determine whether the evidence tending to prove the guilt of the defendant is so lacking in convincing force as to leave an intelligent and discriminating mind no doubt as to the truth of charge; and in reviewing questions of fact upon appeal to this court, if there is a fair conflict in the evidence, or it is such that different inferences can be properly drawn from it, the determination of the jury will not be interfered with, unless it is clearly contrary to the weight of evidence, or appears to have been rendered under the influence of passion or prejudice.
There was a flat contradiction between the testimony of the witness for the state and the defendant's testimony on his own behalf. It was for the jury to judge of their credibleness, and having done so, and their verdict having received the approval of the trial court in overruling the motion for a new trial, this court will not review the record for the purpose of determining the weight and sufficiency of the evidence. The correctness of a verdict which has been sustained by the trial court will not be reviewed on appeal on arguments directed to the credibility of a witness, or the weight to be given to his testimony.
We are clearly of the opinion that the defendant had a fair and impartial trial. The judgment of the county court of Craig county is therefore affirmed.
FURMAN, P.J., and ARMSTRONG, J., concur. *Page 321